Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
EXAMINER’S AMENDMENT 
Since this application is a continuation application, the first paragraph, page 1 of the specification, filed on 10/21/2019 has been amended as follows:
--This application is a continuation application of United States Patent Application Serial No. 14/948,688, filed November 23, 2015, now U.S Patent No. 1,0486,319, which is a continuation of PCT Application Serial No. PCT/US2014/043312, filed June 20, 2014, which claims priority to U.S. Provisional Application Serial No. 61/840,267, filed June 27, 2013. The complete disclosures of these applications are hereby incorporated by reference herein.--
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-2, 5-8, 10 are allowed.
The following is the statement of reasons for allowance: the independent Claims 1, 5 and 6 are free of the prior art because the prior art does not teach or suggest a shaving system including a shaving assembly that comprises a blade unit (cartridge) which has a ruler or scale, wherein the ruler includes a plurality of measurement elements, openings and a lubricating strip includes portions of the lubricating strip that is visible through the openings during shaving, wherein the measurement elements is generally triangular or arrow-shaped, with one of the angles of the triangle or a point of the arrow pointing towards a trailing edge and between hash marks (emphasis added) with other structures, as set forth in claims 1, 5 and 6.
None of art of record by themselves or in combination with the other prior art cited teach or suggest the claimed invention set forth in claims 1 and 6. See the parent case 14/948688 (US 10486319).
Thus, Claims 2, 7-8, 10 are considered to contain allowable subject matter due to their dependency on claims 1 and 6, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU DO/
Examiner, Art Unit 3724

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724